Motion granted insofar as to modify (1) the order of this court entered on February 21, 1978 by adding at the end of the third paragraph thereof the words, "and' the Dole-Dow cross claims against appellant are also dismissed by reason of appellant’s diplomatic immunity”, and (2) the memorandum decision filed with said order by deleting the last sentence of the first paragraph of that decision and by substituting therefor the following sentence, "The Dole-Dow cross claims against appellant are also dismissed by reason of appellant’s diplomatic immunity.” Concur—Silverman, J. P., Evans, Fein and Markewich, JJ. [61 AD2d 722.]